 Case 3:18-cv-02071-RJD Document 51 Filed 07/31/20 Page 1 of 8 Page ID #165




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOSE LUERA,                     )
                                )
     Plaintiff,                 )
                                )
     v.                         )                           Case No. 18-cv-2071-RJD
                                )
JAMES C. POWELL, LARRY D. HALE, )
CHRISTOPHER N. BRADLEY, and     )
JACQUELINE LASHBROOK,           )
                                )
     Defendants.

                                            ORDER

DALY, Magistrate Judge:

       This matter is before the Court on Plaintiff’s Motion for Extension of Time to File Post-

Judgment Pleadings and/or to Reopen the Time to File Notice of Appeal (Doc. 44). Defendants

filed a Response (Doc. 45). Plaintiff then filed a Motion for Ruling Instanter on his Motion for

Extension of Time (Doc. 49) and a Motion for Clarification and Ruling on Doc. 44 (Doc. 50). As

explained further, Plaintiff’s Motions are DENIED.

                                          Background

       Plaintiff Jose Luera, an inmate in the custody of the Illinois Department of Corrections,

filed this action pro se pursuant to 42 U.S.C. §1983. Plaintiff’s Complaint was filed on November

13, 2018 and alleged that his constitutional rights were violated while he was incarcerated at

Menard Correctional Center in October 2011. Defendants were served and on March 26, 2019,

filed a Motion to Dismiss for Failure to State a Claim, contending that Plaintiff’s claims were

barred by the statute of limitations. The Court assigned counsel to represent Plaintiff on October

28, 2019. All parties consented to having a Magistrate Judge conduct any and all proceedings in

                                          Page 1 of 8
    Case 3:18-cv-02071-RJD Document 51 Filed 07/31/20 Page 2 of 8 Page ID #166




this matter. Plaintiff filed a Response to Defendants’ Motion to Dismiss on February 3, 2020. The

Court entered an order granting Defendants’ Motion to Dismiss on February 4, 2020, finding that

Plaintiff’s claims were barred by the statute of limitations.

         On May 14, 2020, Plaintiff filed a Motion for Extension of Time to File Post-Judgment

Pleadings and/or to Reopen the Time to File Notice of Appeal (“Motion for Extension of Time”).

He claims that he did not learn about the Court’s February 3, 2020 Order dismissing his case until

May 11, 2020 when he received a letter from his attorneys. Plaintiff asks the Court to grant him

the following extensions to file pleadings related to the dismissal of his case: (1) a 14-day extension

to file an objection to the Order pursuant to Federal Rule of Civil Procedure 72(b); (2) a 28-day

extension to file a Motion to Alter Judgment pursuant to Federal Rule of Civil Procedure 59(e) or

a Motion for Relief from a Judgment or Order pursuant to Federal Rule of Civil Procedure 60.

Plaintiff further moves the Court to reopen the time for him to appeal pursuant to Federal Rule of

Appellate Procedure 4(a)(6).

         At the time Plaintiff filed the Motion for Extension of Time (May 14, 2020), his attorneys

had not yet withdrawn from the case. With his Motion for Extension of Time, Plaintiff submitted

to the Court the letter he received from his attorneys on May 11, 2020 in which they informed him

that his case had been dismissed and also informed him “[since] your case has been dismissed, this

concludes our relationship.” 1 SDIL Local Rule 83.10 provides that “each assigned counsel shall

represent the party in the action from the date the party enters an appearance until final judgment

or the action is otherwise concluded in the district court.”

         Defendants filed a Response to Plaintiff’s Motion for Extension of Time on May 27, 2020.


1
  In that same letter, Plaintiff’s attorneys also note that they had written Plaintiff in February and that the letter Plaintiff
received on May 11, 2020 simply restated the contents of their letter written in February.
                                                       Page 2 of 8
 Case 3:18-cv-02071-RJD Document 51 Filed 07/31/20 Page 3 of 8 Page ID #167




On July 6, 2020, the Court ordered Plaintiff’s counsel to either file a Motion to Withdraw as

Plaintiff’s attorneys, or to file a Notice informing the Court of their intent to continue representing

Plaintiff. Counsel filed a Motion to Withdraw, which the Court granted. The Court also sent

directly to Plaintiff a copy of Defendants’ Response to the Motion for Extension of Time, as

Defendants noted in their Response they did not send a copy of it directly to Plaintiff pursuant to

Federal Rule of Civil Procedure 5(b)(1) (prohibiting counsel from serving pleadings upon a party

while he is still represented by counsel). On July 7, 2020, Plaintiff filed a Motion for Ruling

Instanter on his Motion for Extension. On July 23, 2020, Plaintiff filed a Motion for Clarification

and for Ruling on Doc. 44 (which is Plaintiff’s Motion for Extension).

Motion for Extension of Time to File Post-Judgment Pleadings and/or to Reopen the Time
to File Notice of Appeal

       All arguments in Plaintiff’s Motion for Extension of Time are premised on his assertion

that he did not receive notice of the February 4, 2020 Order until May 11, 2020. Therefore, Plaintiff

concludes, he should be allowed various extensions to object to the Order, file post-judgment

pleadings, and/or appeal. Plaintiff has made this argument before in this district and as was

previously explained to Plaintiff, “the notice to Plaintiff’s counsel of the entry of judgment is

imputed to Plaintiff.” Luera v. Lyerla, et al., Case No. 3-15-cv-350, 2019 WL 4750569, *5 (S.D.

Ill. Sept. 19, 2019), citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltr. Partnership, 507 U.S.

380, 397 (1993) (“[E]ach party is deemed bound by the acts of his lawyer-agent and is considered

to have notice of all facts, notice of which can be charged upon the attorney”); Resendiz v. Dretke,

452 F.3d 356, 362 (5th Cir. 2006) (holding notice to counsel of judgment constituted notice to

petitioner and affirming denial of petitioner’s Rule 4(a)(6) motion to reopen time to appeal). On

February 4, 2020, Plaintiff’s counsel received notice of the Court’s Order dismissing Plaintiff’s

                                            Page 3 of 8
 Case 3:18-cv-02071-RJD Document 51 Filed 07/31/20 Page 4 of 8 Page ID #168




claims with prejudice after finding that they were barred by the statute of limitations. That notice

is imputed to Plaintiff, and therefore the deadlines for any post-judgment pleadings or appeals

started running on February 4, 2020.

          Plaintiff cites Federal Rule of Civil Procedure 72(b) and asks the Court to allow him 14

days to file an objection to the Court’s February 4, 2020 Order. Rule 72(b) allows parties to file

objections after a magistrate judge makes a recommendation to a district judge on a dispositive

motion. See FED. R. CIV. P. 72(b)(1). The parties consented to full resolution of this matter by the

undersigned. The Court’s February 4, 2020 Order was therefore not a recommendation but a final

judgment that is appealed in the same process as any other district court judgment. 28 U.S.C.

§636(c)(1); FED. R. CIV. P. 73(c). Consequently, Rule 72(b) does not apply to the February 4, 2020

order.

          Plaintiff also moves the Court to allow him 28 days to file a post-judgment pleading

pursuant to Federal Rule of Civil Procedure 59(e) or Federal Rule of Civil Procedure 60. The time

for filing a motion pursuant to Rule 59(e) cannot be extended. Fed. R. Civ. P. 6(b)(2). Motions

brought pursuant to Rule 60(b) are not necessarily limited to 28 days, but must be “made within a

reasonable time” after the challenged order was entered; Rule 60(b)(1), (2) and (3) motions must

be brought within a year after the entry of judgment. FED. R. CIV. P. 60(c)(1). Consequently, while

the Court cannot extend the time to allow Plaintiff to file a Rule 59(e) motion, Plaintiff’s time for

filing a Rule 60(b) motion has not necessarily lapsed (though any such motion would have to

establish it was filed within a reasonable time). Plaintiff has not provided any explanation for why

there is good cause for the Court, at this juncture, to grant Plaintiff a specific extension of 28 days

to file a motion pursuant to Rule 60(b). Therefore, Plaintiff’s request for the 28-day extension is

denied.
                                            Page 4 of 8
    Case 3:18-cv-02071-RJD Document 51 Filed 07/31/20 Page 5 of 8 Page ID #169




         Finally, Plaintiff moves the Court to reopen the time for him to appeal pursuant to Rule

4(a)(6), which allows the Court to reopen the time to file a notice of appeal for a period of 14 days

where the following three conditions are satisfied:

                 (A) the court finds that the moving party did not receive notice under Federal Rule
                     of Civil Procedure 77(d) of the entry of the judgment or order sought to be
                     appealed within 21 days after entry;

                 (B) the motion is filed within 180 days after the judgment or order is entered or
                     within 14 days after the moving party receives notice under Federal Rule of Civil
                     Procedure 77(d) of the entry, whichever is earlier; and

                 (C) the court finds that no party would be prejudiced.


FED. R. APP. P. 4(a)(6).

         Plaintiff argues that he did not receive notice of the Court’s February 4, 2020 order until

May 11, 2020 and since he filed the Motion for Extension of Time within 14 days of May 11,

2020, the Court should reopen the time for him to appeal. Of course, this argument fails because

as explained above, Plaintiff’s attorneys received notice of the Order on February 4, 2020, and that

notice is imputed to Plaintiff. Because Plaintiff cannot establish that Rule 4(a)(6)(A) is satisfied,

it is unnecessary for the Court to analyze the other two conditions.

         At the conclusion of his Motion for Extension of Time, Plaintiff references the Court’s

Administrative Orders related to the Covid-19 outbreak which granted certain deadline extensions.

This Court’s first Administrative Order related to COVID-29 was issued on March 21, 2020. The

Orders specifically stated that they did not extend any deadlines imposed by Rule 59(e) or 60(b),

nor did they extend the time to file a Notice of Appeal. 2 Moreover, since judgment in this case


2
  The Administrative Orders did, however, inform litigants that if they filed a timely Motion for Extension of Time to
File a Notice of Appeal (i.e., within 30 days of when the order/judgment to be appealed is entered), good cause existed
for the Court to grant the motion because of the COVID-19 outbreak.
                                                   Page 5 of 8
 Case 3:18-cv-02071-RJD Document 51 Filed 07/31/20 Page 6 of 8 Page ID #170




was entered on February 4, 2020, Plaintiff’s deadline to file a Motion to Alter or Amend the

Judgment pursuant to Rule 59(e) was March 3, 2020. His deadline to file a Notice of Appeal was

March 5, 2020, more than two weeks before the Court entered the first Administrative Order

related to the COVID-19 outbreak. The Court’s COVID-19 Administrative Orders therefore had

no affect on Plaintiff’s deadlines to appeal or file a Rule 59 motion.

Motion for Ruling Instanter on the Motion for Extension of Time and Motion for
Clarification and for Ruling on Motion for Extension of Time

       Plaintiff claims repeatedly in these motions that because the Court had not yet ruled on his

Motion for Extension of Time, he was in danger of losing and/or lost his ability to file post-

judgment motions. These claims are unfounded. The Court did not cause Plaintiff to miss any

deadline to appeal or file a post-judgment motion. To recap, Plaintiff’s deadline to file a Motion

to Alter or Amend the Judgment pursuant to Rule 59(e) expired on March 5, 2020 (more than two

months before Plaintiff filed his Motion for Extension of Time). The deadline to file Rule 59(e)

motions cannot be extended for any reason. FED. R. CIV. P. 6(b)(2). The deadline for Plaintiff to

file a Rule 60(b) post-judgment motion has not passed, though Plaintiff will have to establish why

the length of time that it takes him to file such a motion is reasonable. FED. R. CIV. P. 60(c).

Plaintiff was never going to be able to file an objection to this Court’s ruling pursuant to Rule

72(b), because he and the other parties consented to the undersigned entering a final judgment in

this case. See 28 U.S.C. §636(c)(1). The Court cannot reopen the time for Plaintiff to appeal

because Plaintiff, through his attorneys, received notice of the Court’s Order dismissing his case

on February 4, 2020. FED. R. CIV. P. 4(a)(6).

       In any event, Plaintiff now has a ruling on his Motion for Extension of Time to File Post-

Judgment Pleadings and/or Reopen the Time to File a Notice of Appeal. Consequently, Plaintiff’s

                                            Page 6 of 8
 Case 3:18-cv-02071-RJD Document 51 Filed 07/31/20 Page 7 of 8 Page ID #171




Motions for a Ruling Instanter and Motion for Ruling on Doc. 44 are moot. The Court

acknowledges that Plaintiff made several due process arguments in these motions. First, Plaintiff

claims that because counsel for Defendants did not send him their Response to his Motion for

Extension of Time, he did not have the opportunity to file a Reply to it. As explained above,

counsel for Defendants did not send him their Response because Plaintiff was still represented by

counsel. The Court, however, did send Plaintiff a copy of the Response. Three weeks passed from

the time the Court sent Plaintiff a copy of Defendants’ Response and the date this instant Order is

entered. During that time, Plaintiff did not attempt to file any sort of Motion for Leave to File a

Reply.

         Instead, Plaintiff filed two motions asking the Court to rule on his Motion immediately. In

his second motion (Doc. 50), Plaintiff sets forth an argument in Reply to Plaintiff’s Response to

his Motion for Extension of Time. Pursuant to Local Rule 7.1(g), Reply arguments are disfavored

and should only be filed under exceptional circumstances. Plaintiff’s Reply argument contained in

Doc. 50 does not point to any exceptional circumstances. Plaintiff merely refers the Court to SDIL

Case No. 15-cv-350, Doc 263, page 11, which is where Magistrate Judge Beatty explained to

Plaintiff in September 2019 that notice to Plaintiff’s attorneys is imputed to Plaintiff. This point

does not advance Plaintiff’s argument in his Motion for Extension of Time.

         Plaintiff also argued that he was not given the opportunity to respond to his counsel’s

Motion to Withdraw from this case. This argument is not well-taken and directly contradicts

Plaintiff’s position that he wanted the Court to rule on his Motion for Extension of Time

immediately. The Court refers Plaintiff to Local Rule 83.10, which allows recruited counsel to

withdraw once a final judgment is entered. Plaintiff’s attorney informed Plaintiff in May that the

final judgment entered in this case concluded their relationship. Plaintiff then filed his Motion for
                                           Page 7 of 8
 Case 3:18-cv-02071-RJD Document 51 Filed 07/31/20 Page 8 of 8 Page ID #172




Extension of Time pro se. In the Order assigning counsel to Plaintiff (Doc. 26), the Court had

advised Plaintiff that he could not file any motions pro se while he was represented by counsel.

                                           Conclusion

       For the reasons set forth above, Plaintiff’s Motion for Extension of Time to File Post-

Judgment Pleadings and/or to Reopen the Time to File Notice of Appeal (Doc. 44) is DENIED.

Plaintiff’s Motion for Ruling Instanter on the Motion for Extension of Time (Doc. 49) is

DENIED AS MOOT. Plaintiff’s Motion for Clarification and Ruling on Doc. 44 (Doc. 50) is

DENIED AS MOOT.

IT IS SO ORDERED.

DATED: July 31, 2020


                                                    s/ Reona J. Daly
                                                    Hon. Reona J. Daly
                                                    United States Magistrate Judge




                                          Page 8 of 8
